DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s cancellation of claims 12 and 13 in the response filed 11/04/2021 renders the rejections under 112(a) moot. 

Allowable Subject Matter
Claims 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose and would not have rendered obvious a method for identifying human joint characteristics, comprising: attaching a pair of sensors to skin surrounding a joint of a user, wherein: a first sensor is attached to skin above the joint; and a second sensor is attached to skin below the joint; capturing an image of the joint, wherein the captured image includes the joint and the pair of sensors; capturing a plurality of measurements of the joint, wherein capturing a plurality of measurements further comprises: performing a series of exercises, wherein the exercises include a plurality of movements; recording the plurality of movements at the pair of sensors; and transmitting the recorded plurality of movements to a software platform; identifying a pain source, wherein identifying the pain source further comprises: placing at least one pain sensor at a location where the user is experiencing pain; transmitting the location of the at least one pain sensor to the software platform; and determining, based on the location of the pain sensor, the pain source; virtually placing the pair of sensors onto a bone of the joint, wherein the virtual placement of the sensors onto the bone 
US 2013/0185310 A1, hereinafter De Guise, discloses a method for identifying human joint characteristics (abstract), comprising: attaching a pair of sensors to skin surrounding a joint of a user (para [0031], 3D kinematic sensor; para [0086] positioning sensors on femur and tibia of patient), wherein: a first sensor is attached to skin above the joint (para [0086] positioning sensor on femur); and a second sensor is attaches to skin below the joint (para [0086] positioning sensor on tibia); capturing an image of the joint (para [0086], kinematic image of joint, examiner’s note: para [0019] of specification states image may mean a plurality of transmitters/sensors), wherein the captured image includes the joint and the pair of sensors (para [0086], kinematic image includes information about sensor movement); capturing a plurality of measurements of the joint (paras [0015], [0034], [0045], [0077-81], [0086]), wherein capturing a plurality of measurements further comprises: performing a series of exercises, wherein the exercises include a plurality of movements (paras [0077-81]); recording the plurality of movements at the pair of sensors (paras [0015], [0034], [0045], [0077-81], [0086]); and transmitting the recorded plurality of movements to a software program (Fig. 2, sensors transmit data to processing device 24); and determining, based on the captured image of the joint and the captured plurality of measurements of the joint, a bone centerline of the joint (para [0074] 3D model of bone tissue of patient, a 3D model of the bones in the joint inherently includes the bone centerline).

However, the prior art of record fails to disclose virtually placing the pair of sensors onto a bone of the joint, wherein the virtual placement of the sensors onto the bone of the joint is adjusted based on the captured image of the joint and plurality of measurements of the joint; and wherein determining a bone centerline of the joint further comprises: determining a width of tissue around the joint; determining a shape of tissue around the joint; determining an alignment of the joint; and determining the bone centerline based on determined width of the tissue, the determined shape of the tissue, and the determined alignment of the joint. It is this ordered combination that is novel and non-obvious in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./               Examiner, Art Unit 3791                                                                                                                                                                                         
/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791